                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

JANE WALTERS,              )
                           )
          Plaintiff,       )
                           )
vs.                        )                      Case No. 19-CV-1010-EFM
                           )
DOLLAR GENERAL CORPORATION )
and DG RETAIL LLC,         )
                           )
          Defendants.      )

                              ORDER TO SHOW CAUSE

       On June 13, 2019, the court entered an order to show cause, instructing the parties

to file a joint status report, with affidavits attached, demonstrating the citizenship of each

of the parties and showing cause why this case should not be dismissed for lack of

jurisdiction (ECF No. 34). On June 26, 2019, the parties filed their joint status report on

citizenship (ECF No. 38). As demonstrated by the response and attached affidavits, the

parties have clarified the facts relevant to determining subject matter jurisdiction.

       DG Retail LLC has one member, a resident of Tennessee. DG Retail LLC’s parent

company, Dolgencorp of Texas, Inc., is a Kentucky corporation with its principal place of

business in Tennessee. It is wholly owned by DG Strategic I, LLC. DG Strategic I, LLC

is a Tennessee LLC, wholly owned by DG Promotions, Inc., which is a Tennessee

corporation with its principal place of business in Tennessee. DG Promotions, Inc. is

wholly owned by Dollar General Corporation, which is a Tennessee corporation with its

principal place of business in Tennessee. The court finds that it has subject matter

jurisdiction over this case based on these assertions. Accordingly, the court finds that the
parties have satisfied their burden of showing why this case should not be dismissed for

lack of subject matter jurisdiction.

       IT IS SO ORDERED.

       Dated June 26, 2019, at Kansas City, Kansas.

                                         s/ James P. O’Hara
                                        James P. O’Hara
                                        U.S. Magistrate Judge




                                           2
